Citation Nr: 0733298	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-28 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 0 
percent effective June 1, 2000 and 10 percent effective 
February 20, 2007 for arthritis of the left knee.

2.  Entitlement to an initial evaluation in excess of 40 
percent for ankylosing spondylitis of the thoracolumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1980 to May 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted service connection for a left knee 
condition assigning a 0 percent evaluation, and granted 
service connection for a back condition with an evaluation of 
40 percent.  Both evaluations were effective June 1, 2000.  
The claims file subsequently was transferred to the RO in San 
Diego, California.  The RO assigned a 10 percent evaluation 
for the left knee disability in April 2007 effective February 
20, 2007.  The veteran has not indicated that he is satisfied 
with this rating.  Thus, this claim is still before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The veteran asserted in June 2003 and July 2004 that his 
cervical spine also should be considered in his spine rating.  
His assertions regarding his neck are considered part of a 
separate service connection claim and are referred to the RO.


FINDINGS OF FACT

1.  Effective June 1, 2000 to February 27, 2007, the 
veteran's left knee disability is manifested by x-ray 
findings of mild retropatellar crepitation with range of 
motion from 0 to 140 degrees, and slight tenderness to 
palpation.

2.  Effective February 27, 2007, the veteran's left knee 
disability is manifested by x-ray findings of early 
osteoarthritis of the tibiofemoral joint, range of motion 
from 0 to 120 degrees, and functional impairment due to pain.

3.  The veteran's thoracolumbar spine disability is 
manifested by complete ankylosis in a favorable position and 
functional limitations due to pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 0 percent for 
left knee disability effective June 1, 2000 to February 27, 
2007; and in excess of 10 percent effective February 27, 2007 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5010 (2007).

2.  The criteria for an initial evaluation of 60 percent, but 
no higher, for the thoracolumbar spine disability have been 
met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2007); 38 
C.F.R. § 4.71a, Diagnostic Code 5286 (effective prior to 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in January 2007, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in an 
April 2007 supplemental statement of the case, following the 
provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of his knee and back disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

Left knee

The RO granted service connection for a left knee condition 
in June 2002, assigning a 0 percent evaluation effective June 
1, 2000.  The veteran appealed this action.  The veteran 
indicated that a December 2001 medical examination did not 
account for possible degenerative arthritis in the left knee 
because no magnetic resonance imaging (MRI) studies were 
performed.  The RO granted an increased rating of 10 percent 
for the left knee in April 2007 effective February 20, 2007.  
The veteran has not indicated that he is satisfied with this 
rating.

The veteran's left knee disability is rated under 38 C.F.R. 
§ 4.71a, DC 5010 for arthritis due to trauma, substantiated 
by x-ray findings, which is to be rated as degenerative 
arthritis.  Degenerative arthritis established by x-ray 
findings will be evaluated on the basis of limitation of 
motion of the specific joint or joints involved.  DC 5003.  
The average normal range of motion of the knee is 0 to 140 
degrees. 38 C.F.R. § 4.71a, Plate II.  

A December 2001 VA examination report found mild 
retropatellar crepitation of the left knee.  X-rays of the 
left knee, AP and lateral, were normal.  Range of motion in 
the knee was from 0 to 140 degrees.  There was no showing of 
arthritis.

A February 20, 2007 VA examination report shows an x-ray 
impression of early osteoarthritis of the tibiofemoral joint.  
Range of motion in the left knee was 0 to 120 degrees.  This 
finding shows some limitation of motion in the knee, but not 
enough to warrant a compensable rating under the diagnostic 
codes that address limitation of motion of the knee.  In 
order to get a 10 percent rating under DC 5261 for limitation 
of extension, extension must be to at least 10 degrees.  The 
veteran's extension is to 0 degrees.  A 10 percent rating 
under DC 5260 for limitation of flexion also does not apply.  
The veteran's flexion is limited to 120 degrees.  A 
compensable rating is not warranted unless flexion is limited 
to at least 45 degrees.  

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Therefore, based on the findings on 
the February 20, 2007 examination report, the veteran is 
entitled to a 10 percent rating for his left knee disability.

Lateral instability and degenerative arthritis of the knee 
may be rated separately under DC's 5257 and 5003. VAOPGCPREC 
23-97 (1997).  However, a separate rating for lateral 
instability does not apply.  A December 2001 VA examination 
report shows the veteran denied any instability in the left 
knee.  He also had no findings of instability on objective 
evaluation.  A February 2007 VA examination report shows that 
the medial and lateral collateral ligaments stability test 
was within normal limits in the left knee.  The posterior 
cruciate ligaments test of the left knee also was within 
normal limits.

None of the remaining diagnostic codes pertaining the knee 
apply.  The medical evidence does not show ankylosis of the 
left knee under DC 5256, as the knee is not shown to be 
immobile and consolidated.  See Dorland's Illustrated Medical 
Dictionary, 28th edition, p. 86.  The February 2007 VA 
examination report shows the medial and lateral meniscus test 
of the left knee was within normal limits.  Thus, a rating 
under DC 5258 for dislocated semilunar cartilage does not 
apply.  The medical evidence also does not show any nonunion 
or malunion of the tibia and fibula; so rating under DC 5262 
is inapplicable.

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The medical evidence shows functional 
impairment due to pain.  Any functional loss related to the 
left knee, however, already is contemplated by the 10 percent 
rating assigned under DC 5010.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.

This is an initial rating case, on the granting of service 
connection, and thus "staged ratings" (i.e., difference 
percentage ratings for different periods of time, based on 
the facts found) are permitted.  Fenderson v. West, 12 Vet. 
App. 119 (1999).   However, the evidence shows no distinct 
periods of time, since the rating became effective on June 1, 
2000 to February 27, 2007, during which the left knee 
disability warranted a rating higher than 0 percent, or a 
rating higher than 10 percent effective February 27, 2007.  
Thus, additional higher staged ratings are not in order.

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, 
neither frequent hospitalization nor marked interference with 
employment due to the veteran's service-connected left knee 
disability is demonstrated; nor is there any other evidence 
that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against a rating higher 
than 0 percent for the left knee disability effective June 1, 
2000 to February 27, 2007 and higher than 10 percent 
effective February 27, 2007.  There is no doubt to be 
resolved.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Thoracolumbar spine

The RO granted service connection for ankylosing spondylitis 
of the thoraco-lumbar spine in June 2002, assigning a 40 
percent evaluation effective June 1, 2000.  The veteran 
appealed this action.

During the course of this appeal, the schedular criteria for 
rating diseases and injuries of the spine were revised 
effective September 26, 2003.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current
schedular criteria because, should an increased rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change. See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Originally, the veteran's ankylosing spondylitis of the 
thoracolumbar spine was rated as 40 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5289 for ankylosis of 
the lumbar spine.  Forty percent is assigned for favorable 
ankylosis of the lumbar spine.  The next higher 50 percent is 
assigned for unfavorable ankylosis of the lumbar spine.

Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Dorland's Illustrated Medical Dictionary, 28th edition, p. 
86.  

A January 2001 VA examination report shows a diagnosis of 
ankylosing spondylitis of the thoracic spine and complete 
ankylosing spondylitis of the lumbosacral spine.  The veteran 
was found to have limited range of motion in the thoracic and 
lumbar spines.  A December 2001 VA examination report shows 
there was no motion of the lumbar spine.  The examiner noted 
that all flexion range occurred at the hips.  An addendum to 
the report in April 2002 clarified that no range of motion in 
the lumbar spine meant that it was fixed at 0 degrees, the 
result of lumbar ankylosis.  The examiner indicated that as 
far as complete ankylosis of the thoracolumbar spine, it was 
observed that this did not affect normal posturing of the 
spine and ankylosis was maintained at normal anatomical 
position.  Therefore, the examiner considered that there was 
no unfavorable angulation.  A February 2007 VA examination 
report indicates that the veteran has no ankylosis in the 
lumbar spine, but also notes that the veteran's functional 
impairment is that he cannot bend.  Range of motion in the 
thoracolumbar spine also showed flexion to 45 degrees and 0 
degrees in all other ranges of motion.  Therefore, the 
findings in the 2007 report are shown to support the 
continued diagnosis of ankylosing spondylitis.  X-ray 
examination also showed degenerative disc disease in the 
thoracic spine at T8-T11 and spondylosis at T4-T12.

The next higher 50 percent rating under DC 5289 does not 
apply, as the ankylosis in the lumbar spine is shown to be 
favorable at a normal anatomical position.  A higher 60 
percent is warranted, however, under DC 5286 for complete 
bony fixation (ankylosis) in a favorable angle.  The January 
2001 VA examination report showed ankylosing spondylitis of 
the thoracic spine and complete ankylosing spondylitis of the 
lumbosacral spine.  An April 2002 VA addendum report further 
noted a finding of complete ankylosis of the thoracolumbar 
spine.  Based on review of the rating criteria, the veteran 
is entitled to the higher rating under DC 5286.

A separate rating is permitted for the thoracic and lumbar 
spines under the spine regulations in effect prior to 
September 26, 2003.  However, the thoracic spine already has 
been compensated under DC 5286.  To assign a separate rating 
for favorable ankylosis of the thoracic spine would be 
considered rating the same disability twice, which is not 
permitted under the law.  38 C.F.R. § 4.14.

The only diagnostic code that allows for a rating higher than 
60 percent for the thoracolumbar spine is DC 5285 for 
residuals of fractured vertebra.  This diagnostic code does 
not apply, however, as the veteran's original spine injury in 
service did not involve a fracture.  A December 2001 VA 
examination report shows he sustained a twisting injury to 
his back in service.  

After the change in rating criteria, effective September 26, 
2003, the next higher rating under the General Rating Formula 
for Diseases and Injuries of the Spine is 100 percent.  A 100 
percent rating is assigned for unfavorable ankylosis of the 
entire spine.  The above rating criteria apply with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal flexion of the thoracolumbar is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are 0 to 30 degrees, and left and right lateral rotation are 
0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  

Note (5) in the General Rating Criteria for Diseases and 
Injuries of the Spine further provides that for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension.

The February 2007 VA examination report noted that there was 
no change in the diagnosis of the ankylosing spondylitis in 
the thoracolumbar spine.  As the medical evidence had 
previously shown the veteran did not have unfavorable 
ankylosis, a 100 percent rating under the general rating 
formula for the spine does not apply.  

The medical evidence also does not show any neurological 
impairment related to the thoracolumbar spine disability.  
The February 2007 VA examination report shows there were no 
signs of intervertebral disc syndrome with chronic and 
permanent nerve root involvement.  The veteran also denied 
any bowel, bladder or sexual dysfunction.  Therefore, a 
separate neurological rating does not apply.

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The veteran has significant complaints of limitation of 
physical activity in that he cannot bend or lift.  Any 
functional impairment in the thoracolumbar spine, however, 
already has been considered by the 60 percent rating assigned 
under DC 5286.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, at no time since the effective date of 
service connection has the veteran's thoracolumbar spine 
disability warranted a rating higher than 60 percent.  For 
this reason, "staged ratings" are inapplicable in this 
case.

In sum, the level of impairment associated with the veteran's 
lumbar spine disability more closely approximates the 
criteria for 60 percent rating under 38 C.F.R. § 4.71a, DC 
5286, effective prior to September 26, 2003.  See 38 C.F.R. 
§ 4.7.  In making this decision, the benefit-of-the-doubt 
doctrine has been considered; however, as preponderance of 
the evidence is against any additional increased rating, the 
benefit-of-the-doubt doctrine does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b).

The disability picture is not so unusual or exceptional in 
nature as to warrant referral of his case to the Director or 
Under Secretary for review for consideration of 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  A February 2007 VA 
examination report shows the veteran's thoracolumbar spine 
disability's effect on his usual occupation is that he has 
difficulty sitting for a long time while he works as an 
engineer.  This shows that the veteran's thoracolumbar spine 
disability has an effect on employment, but does not rise to 
the level of marked interference with employment.  The 
evidence also does not reflect frequent periods of 
hospitalization for the thoracolumbar spine.  The current 
schedular criteria adequately compensate the veteran for the 
current nature and extent of severity of his back disability.


ORDER

Entitlement to an initial evaluation in excess of 0 percent 
effective June 1, 2000, and 10 percent effective February 20, 
2007, for arthritis of the left knee is denied.

Entitlement to an initial evaluation of 60 percent, but no 
higher, for ankylosing spondylitis of the thoracolumbar spine 
is granted, subject to the rules and payments of monetary 
benefits.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


